IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0998
                              Filed April 14, 2021


SEAN FARMER,
     Plaintiff-Appellant,

vs.

IOWA BOARD OF EDUCATIONAL EXAMINERS,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      Sean Farmer appeals the disciplinary decision of the Iowa Board of

Educational Examiners. AFFIRMED.




      Charles Gribble and Christopher Stewart of Gribble Boles Stewart &

Witosky Law, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Jesse Ramirez and David M.

Ranscht, Assistant Attorneys General, for appellee.



      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                             2


BOWER, Chief Judge.

          Sean Farmer appeals the disciplinary decision of the Iowa Board of

Educational Examiners (Board), which was upheld by the district court on judicial

review. Because substantial evidence supports the Board’s findings of fact, we

affirm.

          The Iowa Administrative Code requires individuals licensed to teach to

abide by standards of professional conduct and ethics. It is a violation of the

standards for a licensee to be on school premises while possessing unauthorized

drugs. Iowa Admin. Code r. 282–25.3(2)(a). After an arbitration hearing, an

administrative law judge (ALJ) issued a proposed ruling, finding Farmer violated

the standard:

                  Here, the preponderance of the evidence supports a finding
          that Farmer stole [a] student[’s] prescription medication in violation
          of the above rule. On two occasions, Farmer is seen entering the
          nurse’s office late on Sunday night after school hours. In the
          February video footage, Farmer first enters the teacher’s lounge to
          retrieve the keys to the nurse’s office and then enters the nurse’s
          office and remains in the office for a few minutes before leaving. On
          both mornings following the night that Farmer enters the nurse’s
          office, the same prescription medication is missing from the nurse's
          medicine cabinet. There is no other unusual activity seen on the
          video footage. In particular, no one, other than cleaning staff
          emptying trash cans, enters or exits the nurse’s office during the
          weekend prior to when the medicine is discovered missing.
                  Farmer admitted to entering the nurse’s office after school
          hours during the weekends in question. Farmer testified that he often
          works at the school late at night on Sunday, exercises in the weight
          room, and watches football. Farmer stated that he has severe
          allergies and therefore went into the nurse’s office for allergy
          medication and saline solution. However, Farmer’s testimony
          explaining why he entered the nurse’s office is not credible. While
          there is little doubt that Farmer suffers from allergies, it defies logic
          that someone who suffers from the type of severe allergies suffered
          by Farmer relies on liquid children Benadryl obtained from the school
          nurse’s office. Further, on no other occasion does Farmer enter the
          nurse’s office other than the two occasions when prescription
                                           3


         medication is later found missing. In other words, every time Farmer
         is seen entering the nurse’s office after school hours, prescription
         medicine is missing the following morning.
                 In addition, Farmer’s explanation as to why he wrote his
         March 7, 2019 email requesting forgiveness is also not credible.[1]
         Farmer argues that he was asking for forgiveness for taking time off
         from work.        However, when Farmer wrote the email to
         Superintendent Peterson and Principal Bohlen he was on
         administrative leave for taking prescription medication, not for
         excessive absences.         Further, although Farmer thought that
         Superintendent Peterson was upset with him for taking time off, other
         than Farmer’s testimony, there is no indication that Superintendent
         Peterson was upset by Farmer’s absences and Farmer himself
         argues that he had “never had an issue or other allegation of
         impropriety” prior to the incident at hand. Moreover, it is unclear how
         Farmer asking for forgiveness for being absent would alleviate
         concerns by Superintendent Peterson and Principal Bohlen that
         Farmer was taking student’s prescription medication. Rather,
         Farmer's March 7, 2019 email appears to be intended as a request
         for forgiveness for taking the prescription medication.
                 Overall, the preponderance of the evidence, including the
         video footage, email from Farmer requesting forgiveness and
         offering to go to treatment, and testimony from the parties supports
         a finding that Farmer went to the nurse’s office and took prescription
         medication in violation of [rule 282–25.3(2)(a).]

         The ALJ recommended: Farmer’s license be indefinitely suspended with no

possibility of reinstatement for a minimum of three years and Farmer receive a

written reprimand, successfully complete at least fifteen in-person hours of an

educator-ethics course, and successfully complete mental-health and substance-

abuse evaluations and comply with any recommended treatment.




1   Farmer’s email to Superintendent Peterson states:
        I know you said there was nothing I could do to keep working at
        [school], I am asking for a 2nd chance, I am asking for forgiveness.
        I know I have some things that are getting in the way of me being a
        teacher the kids deserve. I am offering this idea. I would take a
        nonpaid leave of absence. I would go to treatment to get myself
        better. I would pay for all of it. Then I would come back ready to do
        the job correctly.
                                         4


       On appeal to the Board, the Board adopted the ALJ’s proposed order as its

final decision.

       Farmer filed an application for judicial review of agency action and the

district court determined:

       [T]he ALJ made detailed findings of her facts setting forth the
       portions of the record she relied upon and she set forth her disbelief
       of Farmer’s testimony and the reasons for that disbelief. She did not
       find credible his explanation that he used children’s Benadryl to
       alleviate his severe allergies. She did not find credible his
       explanation that he wrote the March 7th email because he believed
       he was on administrative leave for missing work. His lack of
       credibility and the testimony and evidence presented by the board,
       the ALJ found proved by a preponderance of the evidence Farmer
       took the student medication on the two evenings in question. After
       reviewing the entire record, including a review of the video
       surveillance tape and the audiotape of the hearing before the ALJ,
       the court finds a reasonable mind could view the evidence presented
       and reach the same conclusions found by the ALJ and the board.
       When the record is viewed as a whole it contains substantial
       evidence to support the board’s fact findings and determination
       Farmer violated the standard for professional conduct and ethics set
       forth in [rule 282–25.3(2)(a)].

       Farmer appeals.

       “Appellate review of the contested case proceeding of a licensing board is

for correction of errors at law.” Christiansen v. Iowa Bd. of Educ. Exam’rs, 831

N.W.2d 179, 186 (Iowa 2013). We review the district court decision by applying

the standards of Iowa Code section 17A.19 (2020). Id.

       Farmer contends the Board’s finding he possessed unauthorized drugs is

not supported by substantial evidence.

       When dealing with the issue of whether substantial evidence
       supports the agency’s findings, the district court and the appellate
       court can only grant relief to a party from the agency’s decision if a
       determination of fact by the agency “is not supported by substantial
       evidence in the record before the court when that record is viewed
       as a whole.” Iowa Code § 17A.19(10)(f).
                                         5



Gits Mfg. Co. v. Frank, 855 N.W.2d 195, 197 (Iowa 2014). We review to determine

whether the evidence in this case “would be deemed sufficient by a neutral,

detached, and reasonable person, to establish the fact at issue when the

consequences resulting from the establishment of that fact are understood to be

serious and of great importance.” Iowa Code § 17A.19(10)(f)(1). We are mindful

it is the agency’s duty “as the trier of fact to determine the credibility of the

witnesses, weigh the evidence, and decide the facts at issue.” Arndt v City of Le

Claire, 728 N.W.2d 389, 394–95 (Iowa 2007).

       Farmer attempts to liken the administrative record here with Babe v. Iowa

Board of Educational Examiners, No. 17-0213, 2018 WL 1098923 (Iowa Ct. App.

Feb. 21, 2018), where this court found the Board’s finding an educator committed

an act of physical abuse of a student was not supported by substantial evidence.

Babe, 2018 WL 1098923, at *12. Babe is distinguishable. There, we noted the

Board relied heavily on hearsay statements alleged to be made by the complaining

student but “neither the ALJ nor the Board personally observed [the student] testify,

and any credibility determination in his favor suffers from the absence of any

demeanor evidence.” Id. at *8. We also noted the hearsay statements “‘[came]

through the filter’ of a parent—[the child’s] mother” who “cannot be described as a

disinterested witness” and “[w]hat we do know is that [the child] does not always

tell the truth.” Id. at *8–9.

       Here, the student’s medication was behind the locked doors of the school,

the locked door of the nurse’s office within the school, and the locked medicine

cabinet doors within the nurse’s office. We have Farmer’s testimony admitting he
                                         6


entered the nurse’s office on both occasions the student’s medication went

missing. There is video evidence of Farmer accessing the nurse’s office late in the

evenings on the Sunday before the medication was discovered missing. Farmer

takes medication for attention deficit hyperactivity disorder, which was the type of

medication taken from the nurse’s locked cabinet.          And after Farmer was

confronted by the principal and superintendent about the specific allegation of

stealing the student’s medication, Farmer sent an email to the superintendent

“asking for forgiveness” and stating he would “go to treatment to get myself better.”

The ALJ personally observed Farmer’s testimony and made specific findings

Farmer’s explanations were not credible. We agree with the district court, there is

substantial evidence to support the Board’s determination. We therefore affirm.

       AFFIRMED.